On May 29, 1991, the Defendant was sentenced to Count I, forty (40) years with twenty (20) years suspended for Criminal Sale of Dangerous Drugs; Count II, forty (40) years with twenty (20) years suspended for Criminal Sale of Dangerous Drugs; Count III, forty (40) years with twenty (20) years suspended for Criminal Sale of Dangerous Drugs; Count IV, forty (40) years with twenty (20) years suspended for Criminal Sale of Dangerous Drugs; Count V, forty (40) years with twenty (20) years suspended for Criminal Sale of Dangerous Drugs. The sentences imposed on Counts II, III, IV and V shall run concurrently with the sentence imposed on Count I. The Defendant shall receive credit for 32 days time served. The Defendant shall not be eligible for parole until he successfully completes the inpatient chemical dependency treatment program at the Montana State Prison. The suspended portion of the sentence shall be upon the conditions set forth in the May 29, 1991 Judgment.
*17DATED this 12th day of March, 1993.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Larry Nistler, County Attorney from Poison, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to have his case continued.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be continued and rescheduled to be heard May, 1993.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges